Case 1:19-Cv-00151 ECF No. 1 filed 02/27/19 Page|D.l Page 1 of 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DlVlSION

LADONA WALKER, Personal Representative
for the Estate of MARTELL HADLEY, deceased

P|aintiff, Case No.
vs Hon.

COUNTY OF BERRIEN, a Political Subdivision
of the State of Michigan,
SI-IERIFF LEONARD BAILEY,
in his Individua| and/or Official Capacities,
UNDERSHERIFF CHUCK HEIT, in his
Individual and/or Offlcial Capacities
CAP'I`AIN BRIAN WILKEY, in his
Individual and/or Offlcial Capacities
LIEUTENANT EDWARD KUHL, in his
Individual and/or Off`lcial Capacities
LIEUTENANT JEFF DUFFIELD, in his
Individual and/or Off`lcial Capacities
OFFICER KIMBERLY in his Individual and/or
Off`lcial Capacities,
R/O JOHN DOE #l, in his lndividual and/or
Off`lcial Capacities
R/O JOHN DOE #2, in his Individual and/or
Off`lcial Capacities
R/O JOHN DOE #3, in his lndividua| and/or
Off'lcial Capacities
R/O JOHN DOE #4, in his Individual and/or
Ofi`lcial Capacities
R/O JOHN DOE #5, in his lndividual and/or
Off`lcial Capacities
Jointly and severally,

Defendants.

 

JOSEPH SUKUP (P39898)
VEN R. JOHNSON (P39219)
JEREMY TlEDT (P79856)
Johnson Law, PLC

Attomeys for Plaintiff

99 Monroe Ave. NW Suite 975
Grand Rapids, Ml 49503

(616) 235-9400

jtiedt@venjohnsonlaw.com

 

Case 1:19-Cv-00151 ECF No. 1 filed 02/27/19 Page|D.Z Page 2 of 15

COMPLAINT AND JURY DEMAND

There is no other pending civil action arising out
ol` the transaction or occurrence alleged in this Complaint.

/s/ Josel)h Sukul)
JOSEPH SUKUP (P39898)

NOW COMES Plaintiff, LADONA WALKER, Personal Representative for the Estate of
MARTELL HADLEY, deceased, (“Martell”), by and through her attorneys, JOHNSON LAW, PLC
and for her Complaint against the defendants named herein, states as follows:

JURISDICTION

l. That this action arises under the United States Constitution, particularly under the provisions of
the Fourteenth, Fourth and Eighth Amendments to the United States Constitution and under the
laws of the United States, particularly under the Civil Rights Act, Title 42 of the United States
Code, Sections 1983 and 1988.

2. That this court hasjurisdiction of this cause under the provisions of Title 28 of the United
States Code, sections 1331 and 1343 and pendant jurisdiction over state claims which arise out
the of the nucleus of operative facts common to Plaintifi”s federal claims.

3. That PlaintiiT brings suit against each and every Det`endant in both their individual and official
capacities.

4. That each and all of the acts of the Defendants set forth, COUN'I`Y OF BERRIEN, SHERIFF
LEONARD BAILEY, UNDERSHERIFF CHUCK HEIT, CAPTAIN BRIAN WILKEY,
LIEUTENANT EDWARD KUI-IL, LIUTENANT JEFF DUFFIELD, OFFICER KIMBERLY,
OFFICER JOHN DOE #l, OFFICER JOHN DOE #2, OFFICER JOHN DOE #3, OFFICER
JOHN DOE #4, OFFICER JOHN DOE #5 were done by the Defendants under the color and

pretense of the statutes, ordinances, regulations, laws, customs, and usages of the State of

2

lO.

ll.

Case 1:19-Cv-00151 ECF No. 1 filed 02/27/19 Page|D.S Page 3 of 15

Michigan, and by virtue of and under the authority of the Defendants employment and/or
agency relationship with the County of Berrien.
That the COUNTY OF BERRIEN is responsible for, and does in fact, hire, train, supervise and
instruct officers and/or employees of all grades in the performance of their duties.
The amount in controversy exceeds $75,000.00, exclusive of Plaintist claims for costs,
attorney fees, interest and punitive damages.

PARTIES
At all times relevant to this lawsuit, LADONA WALKER (“Walker”) was the duly appointed
Personal Representative of Martell Hadley’s estate.
Plaintiff’s decedent, MARTELL HADLEY (“I~Iadley”), was a citizen and resident of Benton
Harbor, County of Berrien, State of Michigan and of the United States and is entitled to all rights,
privileges and immunities accorded to all citizens of the United States.
At all times relevant to this lawsuit, Defendant, COUNTY OF BERRIEN (“County”), is a
political subdivision of the State of Michigan duly organized in carrying out governmental
functions pursuant to the laws of Michigan and one of the functions is to organize, operate, staff
and supervise its detention center commonly known as Berrien County Jail.
At all times relevant to this lawsuit, Defendant, SI-IERIFF LEONARD BAILEY (“Bailey”), was
the Sheriff of Berrien County and the policy maker for the Berrien County Jail and represented
the ultimate repository of law enforcement power in the Berrien County Jail. Bailey was acting
within the scope of his employment and under color of State law in his official capacity and is
being sued in his official capacity as policy maker and sheriff, as well as his individual capacity.
Furthermore, Bailey had the custody and control of the Berrien County Jail and formulated and
oversaw policy, practices, regulations, protocols, and customs therein and had the authority for

hiring, screening, training, supervising and disciplining of deputies, corrections officers and

3

13.

14.

15.

16.

17.

Case 1:19-Cv-00151 ECF No. 1 filed 02/27/19 Page|D.4 Page 4 of 15

medical staff.

. At all times relevant to this lawsuit, defendant, UNDERSl-IERIFF CHUCK l~lEIT (“Heit”), upon

information and belief, is or was at all times pertinent hereto an officer and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.

At all times relevant to this lawsuit, defendant, CAPTAIN BRIAN WILKEY (“Wilkey”) upon
information and belief, is or was at all times pertinent hereto a Captain and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.

At all times relevant to this lawsuit, defendant, LIEUTENANT EDWARD KUHL (“Kuhl”),
upon information and belief, is or was at all times pertinent hereto an Lieutenant and an employee
of the Berrien County Jail and was responsible for ensuring that Defendants enforced and abided
by the policies and regulations of the County of Berrien, State of Michigan and the United States.
At all times relevant to this lawsuit, defendant, LIEUTENANT JEFF DUFFIELD (“Duffield”),
upon information and belief, is or was at all times pertinent hereto a Lieutentant and an employee
of the Berrien County .lail and was responsible for ensuring that Defendants enforced and abided
by the policies and regulations of the County of Berrien, State of Michigan and the United States.
At all times relevant to this lawsuit, defendant, OFFICER KIMBERLY (“Kimberly”), upon
information and belief, is or was at all times pertinent hereto an officer and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.

At all times relevant to this lawsuit, defendant, OFFICER JOHN DOE #l (“Doe #l”) upon
information and belief, is or was at all times pertinent hereto an officer and an employee of the

Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the

4

18.

19.

20.

21.

22.

23.

24.

25.

Case 1:19-Cv-00151 ECF No. 1 filed 02/27/19 Page|D.5 Page 5 of 15

policies and regulations of the County of Berrien, State ofMichigan and the United States.
At all times relevant to this lawsuit, defendant, OFFlCER JOHN DOE #2 (“Doe #2”) upon
information and belief, is or was at all times pertinent hereto an officer and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.
At all times relevant to this lawsuit, defendant, OFFICER JOHN DOE #3 (“Doe #3”) upon
information and belief, is or was at all times pertinent hereto an officer and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.
At all times relevant to this lawsuit, defendant, OFFICER JOHN DOE #4 (“Doe #4”) upon
information and belief, is or was at all times pertinent hereto an officer and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.
At all times relevant to this lawsuit, defendant, OFFICER JOHN DOE #5 (“Doe #5”) upon
information and belief, is or was at all times pertinent hereto an officer and an employee of the
Berrien County Jail and was responsible for ensuring that Defendants enforced and abided by the
policies and regulations of the County of Berrien, State of Michigan and the United States.
At all times relevant to this lawsuit the individually named defendants were at all times
employees of County acting within the scope of their employment

COMMON FACTUAL ALLEGATIONS
Plaintiff hereby re-alleges each and every allegation in paragraphs l through 22 of this Complaint
as if fully stated herein.
That HADLEY was an inmate at the Berrien County Jail.

That HADLEY suffered from a psychiatric condition that Defendants failed to treat properly.

5

Case 1:19-Cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.€ Page 6 of 15

26. That on February 4, 2016, HADLEY made suicidal threats and was placed on suicidal watch and
given a suicidal watch assessment

27. That prior to February 27, 2016, the Defendants were aware that HADLEY had requested to
speak with a mental health professional due to concerns regarding his mental health, including,
but not limited to, depression.

28. That on February 27, 2016, HADLEY was allowed into his cell with his County issued prison
clothes, towels and bed sheets.

29. That on February 27, 2016, Defendants and/or their agents were obligated to perform routine
security checks on HADLEY.

30. That on February 27, 2016, HADLEY was alive and observed in his cell at 21 :20.

31. That between 21 :20 and 22:10, fellow inmates requested a wellness check on HADLEY.

32. That on February 27, 2016, HADLEY was found, hanging in his cell, by KIMBERLY, at
approximately 22:10, from County issued towels and/or bed sheets.

33. That at 22:55 HADLEY was pronounced dead.

34. Martell Hadley died as a result of the Defendants, failure to follow policies and procedures to
perform security checks on HADLEY, when they knew of HADLEY’S mental health concems.

35. On February 29, 2016, an autopsy concluded that Martell died as a result of asphyxia by hanging.

COUNT I
42 USC 1983 CONSTITUTIONAL DEPRIVATIONS

36. Plaintiff repeats, realleges and incorporates by reference each and every allegation contained in
paragraphs l through 35 as though fully set forth herein.

37. At all times mentioned herein, while defendants were acting under color of statute, ordinances,
regulations and/or customs of the State of Michigan, County of Berrien, City of St. Joseph,
defendants subjected HADLEY to a deprivation of his rights, privileges and immunities secured

by the Constitutions and laws of the United States and the State of Michigan.
6

38.

39.

40.

41.

42.

Case 1:19-Cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.? Page 7 of 15

Pursuant to 42 USC §1983, as well as the Eighth and Fourtcenth Amendments to the United
States Constitution, County and the individually named deputies, corrections officers, and
medical staff owed Martell duties to act prudently and with reasonable care, and otherwise to
avoid cruel and unusual punishment

County and the individually named defendants owed duties to the County’s detainees,
particularly to Hadley, to act prudently and with reasonable care in the formulation of its policies
and procedures relative to providing prompt and immediate medical treatment to its detainees, as
well as to train, test, evaluate, review and update its deputies and corrections officers abilities to
limction in a reasonable manner and in conformance with the laws of the United States and in
the State of Michigan relative to providing prisoners with the necessary and lifesaving medical
care.

That the action and omission of acts by the Defendants under 42 USC Section 1983 was
unreasonable and performed knowingly, deliberately, intentionally, maliciously, with gross
negligence, callousness and reckless indifference to Plaintiff’s well-being and in disregard of
Plaintist safety, with wanton intent for Plaintiff to suffer the unnecessary and intentional
infliction of pain, failure to obtain timely medical treatment, and failure to properly train,
supervise, develop and implement policies providing adequate medical and psychiatric treatment
to an inmate and by reason of which Plaintiff is entitled to compensatory and punitive damages
That the conduct of the Defendants, COUNTY, BAILEY, HEIT, WlLKEY, KUHL, DUFFIELD,
KIMBERLY, DOE #l, DOE #2, DOE #3, DOE #4, DOE #5, individually and/or as agents of the
County of Berrien, deprived Plaintiff’s decedent, HADLEY, of his clearly established rights,
privileges and immunities in violation of the Fourth, Eighth and Fourteenth Amendments of the
Constitution of the United States, and of 42 USC Section 1983.

County, through its agents and/or employees, and the individually named defendants, objectively

7

Case 1:19-Cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.S Page 8 of 15

knew that Martell was a suicide risk, acknowledged by this Court as a “serious medical need”.

43. That the conduct of the Defendants, COUNTY, BAILEY, HEIT, WILKEY, KUHL, DUFFIELD,

KIMBERLY, DOE #l, DOE #2, DOE #3, DOE #4, DOE #5 individually and/or as agents of the

County of Berrien, exhibited a deliberate indifference by intentional acts, gross negligence and/or

engaging in omissions to breach Plaintiff’s public safety and causing constitutional deprivation

of his individual rights to wit:

a.

b.

Failing to adequately screen and classify Hadley;

Allowing Hadley access to County issued towels and/or bedsheets during his
incarceration when they knew he was a suicide risk;

Failing to care for the basic medical and mental health needs of inmates, specifically,
Hadley;

Failing to continue and perform wellness checks on Hadley under close and/or high
observation when it was known or should have been known that this observation was
required due to Hadley’s previous suicidal threats;

Failing to provide adequate deputies, corrections officers and medical personnel for
inmate supervision;

Failing to screen deputies, corrections officers and medical personnel to determine the
level of their competency and performance, both before and alier being engaged;
Failing to monitor, train, discipline and control deputies and correction officers after
derelictions in their performance became known, or should have become known;

Failure to properly prescribe and monitor the appropriate medications for a mentally ill
prisoner;

Failure to render the proper medical attention to a prisoner who was mentally ill;

Failure to properly train correction officers in the evaluation of whether an inmate needs
medical treatment;

Failure to transfer Plaintiff’s decedent to a hospital to receive the necessary medical care;
A reasonable correction officer in Defendants’ position at the time of his incident prior
to the decedent’s death, would have known that in light of the pre-existing law, that failing
to properly monitor a Plaintiff with previous suicidal threats, is a violation of clearly
established law;

m. Any and all other breaches as they become known throughout the course of this litigation.

44. That as a direct and proximate result of the aforementioned conduct and omissions of Defendants,

COUNTY, BAILEY, HElT, WILKEY, KUHL, DUFFIELD, KIMBERLY, DOE #1, DOE #2,

DOE #3, DOE #4, DOE #5 individually and/or as agents of the County of Berrien, Plaintiff’s

decedent, HADLEY, suffered pain, anguish and ultimately death.

WHEREFORE, Plaintiff request the following relief:

8

Case 1:19-Cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.Q Page 9 of 15

a. Reasonable medical, funeral and burial expenses;

b. Conscious pain and suffering between the time of his injury and his death

c. Loss of financial support;

d. Loss of service;

e. Loss of gifts or other valuable gratuities;

f. Loss of comfort, society and companionship;

g. Compensatory and punitive damages; and

h. Any and all other damages otherwise recoverable under USC Section 1983 and Section

1988 and available under the Michigan Wrongful Death Act, MCLA §609.2922.
WHEREFORE, Ladona Walker, Personal Representative for the Estate of Martell Hadley,

deceased, respectfully requests that this I~Ionorable Court enter judgment in her favor and against
defendants, including punitive damages under 42 USC §42, in excess of $75,000.00 together with
interest, costs, and attorney fees.

COUNT II

FAILURE TO TRAINl INADEQUATE POLICIES ANQ/OR PROCEDURES, CUSTOMS AND
PRACTICES AND FAILURE TO SUPERVISE-DELIBERATE INDIFFERENCE- COUNTY

OF BERRIEN - SHERIFF LEONARD BAILEY - UNDERSHERIFF CHUCK HEIT -
CAPTAIN BRlAN WILKEY

45. Plaintiff repeats, realleges and incorporates by reference each and every allegation contained in
paragraphs l through 44 as though fully set forth herein,

46. Pursuant to 42 USC §1983, as well as the Fourth and Fourteenth Amendments to the United
States Constitution, defendants COUNTY, BAlLEY, HEIT, and WILKEY owed Hadley certain
duties to properly supervise, monitor, and train its deputies, correctional officers, and medical
staff so as to monitor and supervise the jail’s prisoners so that they would detect serious medical

conditions and facilitate prompt and immediate medical attention and/or transport to a hospital

ER.

Case 1:19-Cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.lO Page 10 of 15

47. That defendants, in their representative and official capacities, have maintained a custom and
policy of improper training and supervision of their employees. Defendants are not protected by
governmental immunity when following a policy that deprives individuals of their constitutional
rights. Monell v. N.Y. Cin Dep ’I of Soe. Serv., 436 658, 690-91, 692 (1978).

48. That defendants, COUNTY, BAILEY, HEIT, and WILKEY, were aware of previous incidents
where individuals who were incarcerated at the Berrien County Jail were not afforded proper
medical treatment, specifically as to mental health referrals and observations

49. That defendants, COUNTY, BAILEY, HEIT, and WlLKEY, were aware of the custom and
practice of deputies, corrections officers, and/or staff of failing to provide supervision of an
inmate with suicidal ideations, similar to the actions of Defendants, KUHL, DUFFIELD,
KIMBERLY, DOE #1, DOE #2, DOE #3, DOE #4, DOE #5

50. The defendants owed HADLEY the following duties and obligations:

a. To use due care and caution;

b. To adequately and properly promulgate guidelines and policies that comply with the
requirements of 42 USC §1983 regarding the incarceration of prisoners and the
supervision of prisoners especially those who are mentally and emotionally and
physically unstable and especially these who are diagnosed as having psychiatric or
psychological problems;

c. To adequately and properly train and supervise deputies and employees of Berrien
County Jail under their supervision on the proper method of supervising prisoners and
providing for their medical needs and on effectively controlling prisoners who have or
are suspected to have psychological or psychiatric problems;

d. To avoid hiring or selecting individuals who it knows or should know are incapable of
performing their responsibilities or Who are likely to misuse or abuse the power conferred
on them as employees of the County and Berrien County Jail.

51. Defendants breached these duties via its policies, procedures, regulations, customs and/or lack
of training and thus exhibited a reckless indifference toward its prisoners, and Martell

specifically, in the following Ways, including but not limited to:

a. Failure to staff thejail with competent medical personnel;
10

Case 1:19-cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.11 Page 11 of 15

i.

Failure to monitor their deputies, correctional officers and medical personnel to ensure
that they adequately monitor and supervise inmates who have serious medical needs;

Failure to have proper policies and procedures, and training to deal with inmates with
psychiatric and/or mental health issues, and maintain mental health housing, and ensure
that the policies and/or procedures are followed, which include serial examinations by
competent and licensed medical and mental health personnel like RN’s, Psychologists
and/or Doctors as well as ensure the deputies and correctional officers conduct timely and
adequate rounds and record their observations of the inmates as required by their own
policies and/or procedures;

Failure to require that medical personnel perform a full and complete examination of an
inmate with known mental health concerns at least one per day;

Failure to maintain mental health housing for prisoners, more specifically Hadley, when
history of psychiatric and/or mental health treatment exists;

Failure to have proper policies and procedures in place to deal with jail overcrowding of
the facility;

Failure to have proper policies and procedures in place to deal with timely and appropriate
administration of psychiatric medications;

Failure to fully investigate and discipline its deputies, correctional officers and medical
personnel who do not abide by its policies and procedures relative to providing medical
care for serious conditions; and,

All other breaches learned through the course of discovery.

52. That defendants, COUNTY, BAILEY, HEIT, and WILKEY, trained their officials and/or

53.

employees and agents in such a reckless and grossly negligent manner, that it was inevitable that

the officials would place a suicidal prisoner in a cell where he would not be supervised when it

was obvious that such a prisoner needed constant supervision. Notwithstanding Hadley’s

contemplation of suicide, defendants repeated and acquiesced in the continued practice of not

placing potentially suicidal prisoners, such as Hadley, under close observation and acquiesced in

the repeated and continued practice of not adequately treating suicidal inmates in obvious need

of treatment

The failure of the defendants to provide training and supervision regarding the prevention of

suicides amounts to deliberate indifference to the safety and lives of the inmates of the Berrien

11

54.

55.

56.

57.

Case 1:19-cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.12 Page 12 of 15

County Jail and particularly HADLEY.
Defendants, COUNTY, BAILEY, HEIT, and WILKEY, are supervisory officials who knew or
in the exercise of reasonable care should have known that individual prison officials had engaged
in the misconduct and other violations of the constitutional rights of prison inmates at the Berrien
County Jail, more specifically of HADLEY,
Despite knowledge of its aforesaid pattern and practice, the defendants failed to properly
investigate the improper practices and to supervise and train the prison officials at the Berrien
County Jail, which was ultimately the driving force behind the underlying constitutional
violations
County developed a “hands off” policy or custom with regard to the omission of prison officials
and medical personnel which encouraged the individuals to believe they could violate the
constitutional rights of Hadley with the explicit or tacit approval of the defendants herein,
As a direct and proximate result of the above cited violations of Hadley’s civil rights by
defendants, Hadley died and thus his estate, through Ladona Walker, has and will continue to
suffer damages in the future, including, but not limited to:

a. Reasonable medical, hospital, funeral and burial expenses;

b. Reasonable compensation for the pain and suffering undergone by Hadley while he was
conscious during the time between his first psychiatric symptoms and his death;

c. Loss of financial support;

d. Loss of service;

e. Loss of gifts or other valuable gratuities;

f. Loss of parental training and guidance;

g. Loss of expected inheritance;

h. Loss of comfort, society and companionship;

i. Compensatory and punitive damages and
12

Case 1:19-cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.13 Page 13 of 15

j. Any and all other damages otherwise recoverable under USC Section 1983 and Section
1988.

WHEREFORE, Ladona Walker, as Personal Representative of the Estate of Martell Hadley,

deceased, respectfully requests that this Honorable Court enter judgment in her favor and against

defendants, including punitive damages under 42 USC §42, in excess of $75,000.00 together with

interest, costs, and attorney fees.

MNT_IH

NEGLIGENCE - GROSS NEGLIGENCE - INTENTIONAL. WILLFUL AM) WANTON

58.

59.

60.

61.

62.

M

Plaintiff repeats, realleges and incorporates by reference each and every allegation contained in
paragraphs 1 through 57 as though fully set forth herein.
At all relevant times, the individually named deputies and/or corrections officers were acting
within the course and scope of their employment with defendant County as law enforcement
officers.
County and the individually named defendants owed Hadley the duty to provide medical care for
his obviously serious medical needs.
County and the individually named defendants, acting within the scope of their employment with
County, breached this duty and were grossly negligent as that term is defined in MCL
691 .l407(2)(c), when they acted intentionally by the actions described above, said acts having
been committed intentionally or so recklessly as to demonstrate a substantial lack of concern as
to whether injury would result and/or their acts of willful and wanton misconduct toward Hadley
and in disregard for his health, safety and constitutional/statutory rights.
At all relevant times, County and the individually named defendants were grossly negligent in
one or more of the following ways:

a. Failing to adequately screen and classify Hadley;

b. Failing to maintain mental health housing, in deliberate disregard of Hadley’s suicide
13

Case 1:19-cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.14 Page 14 of 15

risk;

c. Allowing Hadley access to County issued towels and/or bed sheets when they knew or
should have known he was a suicide risk;

d. Failing to care for the basic medical and mental health needs of inmates, specifically
Hadley;

e. Failing to procure Hadley anti-psychotic medications, in deliberate disregard of Hadley’s
suicide risk;

f. Failing to continue and perform routine checks on Hadley under close and/or high
observation when it was known or should have been known that this observation was
required due to Hadley’s suicidal tendencies;

g. Failing to treat Hadley’s deteriorating mental state by seeking immediate medical
attention or transfer him to a hospital/mental facility;

h. Failing to provide for appropriate and reasonable medical and/or mental treatment of`
inmates;

i. Failing to provide adequate deputies, correction officers, and medical personnel for
inmate supervision;

j. Failing to screen deputies, correction officers, and medical personnel to determine the
level of their competency and performance, both before and after being engaged;

k. Failing to monitor, train, discipline and control deputies, correction officers, and medical
personnel afier derelictions in their performance became known, or should have become

known;

l. Failing to refrain from intentionally denying or delaying access to appropriate medical
care;

m. Failing to refrain from acting with gross negligence or deliberate indifference toward or
willful disregard of any violation of Hadley’s constitutional rights; and

n. Any and all other acts of gross negligence as they become known throughout the course
of this litigation.
63. As the direct and proximate result of the aforementioned conduct and omissions of the
Defendants, COUNTY, BAlLEY, HEIT, WILKEY, KUHL, DUFFIELD, KlMBERLY, DOE
#l , DOE #2, DOE #3, DOE #4, DOE #5, individually and/or as agents of the County of Berrien,

Plaintiff’s decedent, HADLEY, suffered pain, anguish and ultimately, death:
14

Case 1:19-cv-00151 ECF No. 1 fi|ed 02/27/19 Page|D.15 Page 15 of 15

WHEREFORE, Ladona Walker, Persona

l Representative of the Estate of Martell Hadley,

deceased, respectfully requests that this l-lonorable Court enter judgment in her favor and against

Defendants jointly and severally, in excess of $75,000.00 pursuant to 42 U.S.C. § 1983, exclusive of

costs, interest, attorney fees and punitive damages.

Dated: February 27, 2019

Respectfully submitted,

JOHNSON LAW, PLC

/s/Josegh SukuQ
JOSEPH SUKUP (P39898)

VEN R. JOHNSON (P39219)
JEREMY TlEDT (P79856)
Johnson Law, PLC

Attorneys for Plaintiff

99 Monroe Ave. NW Suite 975
Grand Rapids, MI 49503

(616) 235-9400

jtiedt@venjohnsonlaw.com

DEMAND FOR JURY TRIAL

NOW COMES Plaintiff, Ladona Walker,

Personal Representative of the Estate of Martell

Hadley, deceased, by and through her attomeys, JOHNSON LAW, PLC and hereby demand a trial by

jury in the within cause of action.

Dated: February 27, 2019

Respectf`ully submitted,

JOHNSON LAW, PLC

/s/Josez)h Sukun

JOSEPH SUKUP (P39898)
VEN R. JOHNSON (P39219)
JEREMY TlEDT (P79856)
Johnson Law, PLC

Attorneys for Plaintiff

99 Monroe Ave. NW Suite 975
Grand Rapids, Ml 49503

(616) 235-9400

15

